Citation Nr: 0029019	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the service connected 
right hip disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1979.

This appeal arises from a January 1997 rating decision of the 
Cleveland, Ohio Regional Office (RO), which denied 
entitlement to a rating in excess of 10 percent for the 
service connected right hip.  The veteran testified before 
the undersigned veterans law judge at a November 1998 Travel 
Board hearing.  The case was remanded from the Board to the 
RO in April 1999.  

By rating decision in June 2000, a 20 percent evaluation was 
assigned for the service connected right hip disability from 
the date of the increased rating claim.  The Board also notes 
that separate 10 percent evaluations for the service 
connected right knee and low back disabilities were assigned 
in June 2000.  A statement of the case was issued in June 
2000; however, as the veteran did not perfect an appeal as to 
these additional issues, they are not currently before the 
Board.


REMAND

With regard to the claim for a higher evaluation for the 
service connected right hip, it was noted in the April 1999 
Board remand that the veteran had complained of increased 
symptoms with use of the right hip to include intense pain, 
weakness, fatigability and swelling.  The necessity of 
providing a DeLuca compliant examination was noted.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It was also noted 
that concessions had been made for the veteran at work due to 
his right hip disability.  The July 1999 VA rating 
examination, however, did not comply with the requirements 
set out in DeLuca.  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint, the Board erred by 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  It was further held that the 
diagnostic codes pertaining to range of motion did not 
subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Although the veteran in this case has 
reported suffering from significant DeLuca type complaints to 
include functional loss of the right hip due to weakness, 
fatigability, incoordination and pain following use, the VA 
examiner in July 1999 failed to provide additional clinical 
findings responsive to the holding in DeLuca.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Accordingly, the veteran should be 
afforded another VA orthopedic examination that is compliant 
with the holding in DeLuca.

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records 
relative to the right hip should be obtained.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for right 
hip disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from the Cleveland VA 
medical center.  Once obtained, all 
records should be permanently associated 
with the claims file.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the right hip 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination.  All disability should 
be evaluated in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue in 
light of the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion studies.  
Normal range of motion findings should 
also be provided for the hip.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected right hip due to any of 
the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should also 
indicate whether there is evidence of the 
functional equivalent of favorable, 
intermediate or unfavorable ankylosis of 
the right hip with use or during flare-
ups of this joint under DeLuca.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all of 
the evidence of record.  Consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45 and the provisions of DeLuca.  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



